DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-16, 19, and 20 are currently pending.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that “The determination of the first core network device as the transmission node of the target transmission path is based on the external server or the external server function, which is essentially different from that of Jin,” that the first core network device determines "whether to serve as the transmission node of the target transmission path based on a determination that the target transmission path satisfies at least one of the following conditions: an external server applied by the target transmission path is an external server subscribed by the terminal device or an external service function applied by the target transmission path is an external service function subscribed by the terminal device."
That is, in amended claim 1, the determination of the first core network device as the transmission node of the target transmission path is based on the external server or the external server function, which is essentially different from that of Jin.  (Remarks, page 2, third paragraph).
Examiner respectfully disagrees and submits that, first, the limitation “determining, by the first core network slice, whether to serve as the transmission node of the target transmission path” may be interpreted in many different ways. For instance, the core network device could determine that is does not have enough resources to serve as transmission node or that the requesting node is on a black list that is not allowed to request a service. Second, furthermore, Figure 21 and par. 343 discloses the purpose of the user plane connection for the user equipment, pa. 348 discloses, sending of data from the UE via AN to the user plane function, which is based on a non-Protocol Data Unit session connection; and further whether to serve as the transmission node of the target transmission path, par. 338 discloses, the downlink transport message includes a NAS container and a RAN container. The service request message includes UE info and network slice info. The UE info is a temporary identity (ID) allocated by the MMF to 20 the UE, or a temporary identity allocated by a CP function to the UE. The network slice info is a network slice identifier. The network slice ID may be an independent field, or may include two fields, for example, a type (type) ID + a tenant (Tenant) ID. The network slice ID may also be included in the temporary identity of the UE. See Figure 23. And, ([0116], The mobility management function MMF, the UP function, and the UP function may be referred to as core network entities. The names of the entities in the present invention are merely for convenience 20 of description and do not constitute any limitation”).
Thus, Jin’s passages and Figures 21 and 23 above read on claimed limitation whether to serve as the transmission node of the target transmission path based on a determination that the target transmission path satisfies at least one of the following conditions: an external server applied by the target transmission path is an external server subscribed by the terminal device or an external service function applied by the target transmission path is an external service function subscribed by the terminal device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Jin et al. (CA 3025961).
Regarding claim 1, Jin discloses a method for establishing a transmission path, comprising:
receiving, by a first core network device, a first request message (Figure 21, step 610: Service request message, which received by CP function of Network), wherein the first request message is used for requesting the first core network device to serve as a transmission node of a target transmission path to be established ([0343] states that “… the UE records a correspondence between the connection identifier of the user plane connection between the UE and the AN plus the PDU session ID' corresponding to the PDU session, ” [0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.”), which is based on a non-Protocol Data Unit (non-PDU) session connection ([0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”);
and determining, by the first core network device, whether to serve as the transmission node of the target transmission path ([0338] states that “The downlink transport message includes a NAS container and an RAN container. The NAS container includes a NAS message to be sent to the UE.” Further, [0338], “The NAS message may be specifically a PDU session ID used to notify the UE of a PDU 25 session that has been restored in the network slice corresponding to the network slice info. The NAS message may further carry the network slice ID.” Furthermore, [0038], “The information related to a user plane connection includes an IP address of a UP function that establishes a user plane connection to the CP function and/or a tunnel ID allocated by the UP function to 30 the UE, so that an establishes a user plane connection to the UP function based on the information related to a user plane connection. The MMF does not parse or cannot parse content in the RAN container.” That is, establishment of transmission path in the user plane) based on a determination that the target transmission path satisfies at least one of the following conditions: an external server applied by the target transmission path is an external server subscribed by the terminal device or an external service function applied by the target transmission path is an external service function subscribed by the terminal device  (par. [0335], when, “ … the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”), par. [0343] discloses the purpose of the user plane connection for the user equipment, par. [0348] discloses, sending of data from the UE via AN to the user plane function, which is based on a non-Protocol Data Unit session connection; and further whether to serve as 
Claim 2. (Canceled)
Regarding claim 3, Jin discloses the method according to claim 2, further comprising: obtaining, by the first core network device from a Unified Data Management (UDM) Optionally, if the service request message in S610 carries a PDU session ID, the service request message in S620 carries the PDU session ID, and the CP function restores only a PDU session corresponding to the PDU session ID. However, if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info).
Regarding claim 4, Jin discloses the method according to claim 1, wherein based on a determination, by the first core network device, to serve as the transmission node of the target transmission path, the method further comprises: selecting, by the first core network device, a second core network device ([0038], “The information related to a user plane connection includes an IP address of a UP function that establishes a user plane connection to the CP function and/or a tunnel ID allocated by the UP function to 30 the UE, so that an establishes a user plane connection to the UP function based on the information related to a user plane connection. The MMF does not parse or cannot parse content in the RAN container.”); and sending, by the first core network device, a second request message to the second core network device, wherein the second request message is used for requesting the second core {YB:01127891.DOCX } -31-network device to serve as the transmission node of the target transmission path to be established ([0343] states that “… the UE records a correspondence between the connection identifier of the user plane connection between the UE and the AN plus the PDU session ID' corresponding to the PDU session, ” [0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.” [0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”).  
Regarding claim 5, Jin discloses the method according to claim 4, wherein selecting, by the first core network device, the second core network device, comprises:
selecting, by the first core network device, the second core network device according to the first request message, wherein the first request message carries at least one of:
 device or service network identification information of the terminal device ([0335] states that, Optionally, if the service request message in S610 carries a PDU session ID, the service request message in S620 carries the PDU session ID, and the CP function restores only a PDU session corresponding to the PDU session ID. However, if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info).
Regarding claim 6, Jin discloses the method according to claim 4, wherein selecting, by the first core network device, the second core network device, comprises: selecting, by the first core network device, the second core network device according to at least one of a local configuration of the first core network device or subscription information of a terminal device, The mobility management function MMF, the UP function, and the UP function may be referred to as core network entities. The names of the entities in the present invention are merely for convenience 20 of description and do not constitute any limitation;” ([0335] states that, Optionally, if the service request message in S610 carries a PDU session ID, the service request message in S620 carries the PDU session ID, and the CP function restores only a PDU session corresponding to the PDU session ID. However, if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info)); and the local configuration of the first core network device comprises information of a second core network device capable of communicating with the first core network device ([0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.” [0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”).
Regarding claim 7, Jin discloses the method according to claim 1, wherein receiving, by the first core network device, the first request message, comprises: receiving, by the first core network device, the first request message sent by a terminal device ([0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”).
Regarding claim 8, Jin discloses the method according to claim 7, further comprising: after receiving downlink data transmitted through the target transmission path, sending, by the first core network device, the downlink data to the terminal device ([0150] The CM downlink transport message is used to send a NAS message to the UE and establish the user plane connection for the VE. The message includes a NAS container and an RAN container. The NAS container includes the NAS message to be sent to the UE).
Regarding claim 9, Jin discloses the method according to claim 1, wherein receiving, by the first core network device, the first request message, comprises: receiving, by the first core network device, the first request message sent by a third core network device ([0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.” [0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”).
Regarding claim 10, Jin discloses the method according to claim 9, further comprising: receiving, by the first core network device, downlink data transmitted through the target transmission path, and sending the downlink data to a terminal device through the third core network device ([0150] The CM downlink transport message is used to send a NAS message to the UE and establish the user plane connection for the VE. The message includes a NAS container and an RAN container. The NAS container includes the NAS message to be sent to the UE. The NAS message may be specifically an attach accept (Attach Accept) 5 message. The attach accept message is used to indicate that the attach request of the UE has been accepted. The MMF does not parse or cannot parse content in the NAS container).
Regarding claim 11, Jin discloses the method according to claim 10, further comprising: before sending, by the first core network device, the downlink data to the terminal device through the third core network device, obtaining, by the first core network device, information of the third core network device from a Unified Data Management (UDM) device; or, obtaining, by the first core network device, information of the third core network device stored in the first core network device ([0335] states that, Optionally, if the service request message in S610 carries a PDU session ID, the service request message in S620 carries the PDU session ID, and the CP function restores only a PDU session corresponding to the PDU session ID. However, if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info).
he UE records a correspondence between the connection identifier of the user plane connection between the UE and the AN plus the PDU session ID' corresponding to the PDU session, ” [0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.”).
Regarding claim 13, Jin discloses the method according to claim 9, wherein the third core network device is any one of: an Access and Mobility Management Function (AMF) device, a Session Management Function (SMF) device, a User Plane Function (UPF) device, a device provided with an SMF and a UPF in combination, and a gateway connected to an external network element ([0129] S113. If the MMF can authenticate the UE, the MMF determines that the 30 _UE is valid, and sends a connection response (Connection Response) message to the UE, so as to establish the MM connection between the UE and the MMF).
Regarding claim 14, Jin discloses the method according to claim 4, wherein the second core network device is any one of: an Access and Mobility Management Function (AMF) device, a Session Management Function (SMF) device, a User Plane Function (UPF) device ([0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.”), a device provided with an SMF {YB:01127891.DOCX } -33-and a UPF in combination, and a gateway connected to an external network element ([0129] S113. If the MMF can authenticate the UE, the MMF determines that the 30 _UE is valid, and sends a connection response (Connection Response) message to the UE, so as to establish the MM connection between the UE and the MMF).
Regarding claim 15, Jin discloses the method according to claim 1, wherein the first core network device is any one of: an Access and Mobility Management Function (AMF) device, a Session Management Function (SMF) device, a User Plane Function (UPF) device, a device provided with an SMF and a UPF in combination, or a gateway connected to an external network element ([0129] S113. If the MMF can authenticate the UE, the MMF determines that the 30 _UE is valid, and sends a connection response (Connection Response) message to the UE, so as to establish the MM connection between the UE and the MMF).
Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Jin, Abstract, “Provided in the present invention are a wireless communications method and device.”). Wherein the first request message carries at least one of: Data Network Name (DNN) information of the terminal device or service network identification information of the terminal device. And further, ([0348] discloses “the UE 30 sends a data packet to the AN by using the user plane connection corresponding to the connection identifier of the user plane connection between the UE and the AN.” [0035] also discloses  that “if the service request message in S610 carries no PDU session ID, the service request message in S620 carries no PDU session ID either, and in this case, the CP function 15 restores all PDU sessions in a network slice corresponding to the network slice info”)
Claim 17. (Canceled)
Claim 18 contains subject matter similar to claim 10, and thus, is rejected under similar rationale.

Claim 20 contains subject matter similar to claim 19, and thus, is rejected under similar rationale. (Jin, [0069], “including a processor, a memory, and a transceiver. The processor, the memory, and the transceiver are connected by using a bus system. The memory is configured to 30 store an instruction. The processor is configured to execute the instruction stored in the memory, so as to control the transceiver to receive information and send information, …”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644